                                                                           FiLED
                                                                    U.S. DISTRICT COURT
                        UNITED STATES DISTRICT COURT                    ADGT'STA OIV.
                       SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION                    2019AUG28 PH 1^= 07
UNITED STATES OF AMERICA                 )                         CLERK
                                                                        SO.DlSf.O'- GA.
                                         )
         V.                              )         CR119-006
                                         )
DONNIE JAY HORTON,JR.                    )


                       CONSENT ORDER OF FORFEITURE


      WHEREAS, on January 8, 2019, a federal grand jury sitting in the Southern

District of Georgia returned a four-count Indictment against Defendant Donnie Jay

Horton, Jr.(hereinafter, the "Defendant"), and another individual, charging violations of

21 U.S.C. § 846(Count One - Conspiracy to Possess with Intent to Distribute Controlled

Substances (Methamphetamine and Marijuana)); 21 U.S.C. § 841(a)(1) (Count Two -

Possession with Intent to Distribute Controlled Substances (Methamphetamine and

Marijuana)); 18 U.S.C. § 924(c)(Count Three - Possession of a Firearm in Furtherance

of a Drug Trafficking Crime); by a Prohibited Person); and 18 U.S.C. § 922(g)(1)(Count

Four - Possession of a Firearm by a Prohibited Person);

      WHEREAS, the Indictment sought forfeiture pursuant 18 U.S.C. § 924(d), 21

U.S.C. § 853, and 28 U.S.C. § 2461(c), of any firearm and ammunition involved in the

commission of the charged offense;

      WHEREAS, on April 1, 2019, pursuant to a written plea agreement, Defendant

pled guilty to Count Two of the Indictment charging a violation of 21 U.S.C. § 841(a)(1);

      WHEREAS, pursuant to the plea agreement, Defendant agreed to forfeit to the

United States all right, title and interest in a Remington 20 gauge shotgun, bearing serial
number C441034U and a Kimber .45 caliber handgun, bearing serial number KR186306

(collectively, the "Subject Property"); and

       WHEREAS, pursuant to his plea agreement. Defendant agreed to waive the

requirements of Federal Rules of Criminal Procedure 32.2, and 43(a) regarding notice of

the forfeiture in the charging instrument, announcement of the forfeiture at sentencing,

and incorporation of the forfeiture in the judgment without further order of the Court.

       NOW,THEREFORE,IT IS HEREBY ORDERED, ADJUDGED,AND DECREED

THAT:


       1.    Pursuant to 18 U.S.C. § 924(d), 21 U.S.C. § 853, 28 U.S.C. § 2461(c), and

Rule 32.2(b)(1) of the Federal Rules of Criminal Procedure, the Government has

estabhshed the requisite nexus between the above-described Subject Property and the

offense committed by Defendant, and the Subject Property is hereby forfeited to the

United States.


       2.    Upon entry of this Order,the Attorney General(or a designee)is authorized

to commence any applicable proceeding to comply with statutes governing third-party

rights, including giving notice of this Order.

       3.    Any person, other than the above-named defendant, asserting a legal

interest in the Subject Property may, within thirty days of the final publication of notice

or receipt of notice, whichever is earlier, petition the court for a hearing without a jury to

adjudicate the validity of his alleged interest in the Subject Property, and for an

amendment of the order of forfeiture, pursuant to 28 U.S.C. § 2461(c).

       4.    Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Consent Order of Forfeiture

shall become final as to Defendant at the time of sentencing and shall be made part of


                                              -2-
the sentence and included in the judgment. If no third party files a timely claim, this

Order shall become the Final Order of Forfeiture, as provided by Fed. R. Grim. P.

32.2(c)(2).

       5.     Any petition filed by a third party asserting an interest in the Subject

Property shall be signed by the petitioner under penalty of perjury and shall set forth the

nature and extent of the petitioner's right, title, or interest in the Subject Property, the

time and circumstances of the petitioner's acquisition of the right, title or interest in the

Subject Property, and any additional facts supporting the petitioner's claim and the relief

sought.

      6.      If a petition is filed by a third party, and after the disposition of any motion

filed under Fed. R. Grim. P. 32.2(c)(1)(A) and before a hearing on the petition, discovery

may be conducted in accordance with the Federal Rules of Givil Procedure upon a showing

that such discovery is necessary or desirable to resolve factual issues.

       7.     The United States shall have clear title to the Subject Property following

the Gourt's disposition of all third-party interests, or if none, following the expiration of

the period provided in 21 U.S.G.§ 853(n)(2)for the filing of third-party petitions.

       8.     The Gourt shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Grim. P. 32.2(e).
       9.   The Clerk of the Court shall forward four certified copies of this Order to

Assistant U.S. Attorney Henry W. Syms, Jr. United States Attorney's Office for the

Southern District of Georgia, P.O. Box 2017, Augusta, Georgia 30903.




Date
                                     DUDLEY H. BO\yEN, JR.
                                     JUDGE, UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA


WE ASK FOR THIS:




Henry W/Syms, Jr.                                   >onnie Ja/Horton, Jr.
Assistant United States Attorney                  Defendant
Georgia Bar Number 695009
P.O. Box 2017
Augusta, Georgia 30903
(706)826-453^                                     Peter D. Johnsc
                                                  Attorney for Defendant


                                                  Date:




                                         -4-
